DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The amendments, dated 6/30/2022, have overcome:
The objection to the drawings.
The objection to the specifications.
The objection to claim 27.
The rejection of claim(s) 21-35 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  
The most of the rejections of claim(s) 21-40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (see note below).  
The rejection of claim(s) 21-22, 25-27, 30-37, 39-40 under pre-AIA  35 U.S.C. 102(b) based on Schwammenthal et al. (US 2006/0149360 A1 – as previously cited). 
The rejection of claim(s) 23 under pre-AIA  35 U.S.C. 103(a) based on Schwammenthal et al. (US 2006/0149360 A1 – as previously cited) and Murray (US 2010/0256723 A1 – as previously cited).
The rejection of claim(s) 24 under pre-AIA  35 U.S.C. 103(a) based on Schwammenthal et al. (US 2006/0149360 A1 – as previously cited) and McNamara et al. (US 2010/0249909 A1 – as previously cited).
The aforementioned objections/ rejections have been withdrawn. 
PLEASE NOTE: It appears Applicant made amendments to claim(s) 25 and 39 to overcome the previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph; however these amendments do not overcome problems.  As such, Examiner is maintaining her previous rejection of claim(s) 25, 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (but has included alternative language suggestions).
PLEASE NOTE: Applicant presented no arguments concerning the rejection of claim(s) 36-40 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph nor did Applicant include the same amendments which overcame the rejection of claim(s) 21-35 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  As such, Examiner is maintaining her previous rejection of claim(s) 36-40 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 30-40 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Within claim 30, line 23: Applicant claims, “the valve skirt comprising a plurality of valve leaflets”; Examiner can not find support within the originally filed disclosure for the valve skirt to comprise the valve leaflets (i.e. the leaflets are a substructure of the valve skirt).  Examiner can only find support for the skirt and the leaflets to be attached, both being substructures of the valve body (see Applicants spec paragraph [0065]).  Claim(s) 31-35, which depend from claim 30, inherit all the problems associated with claim 30.
Within claim 36, lines 16-18: Applicant claims, “the transition portion tapers generally radially outward to a larger diameter than the first diameter of the inflow end and then tapers toward the outflow end”; Examiner can not find support within the originally filed disclosure for the transition portion tapering (changing diameter) to the outflow end.  From the figures it appears the transition portion (24) tapers generally radially outward to a larger diameter than the first diameter of the upstream end (22) and then meets with the generally cylindrical downstream end (26, 28) (it should be noted this tapering is never discussed within the specifications, Examiner is relying solely on the figures).  Claim(s) 37-40, which depend from claim 36, inherit all the problems associated with claim 36.
Within claim 36, lines 27-28: Applicant claims, “wherein an outflow end of the valve body is configured to capture native leaflets of the native heart valve annulus”; Examiner can not find support within the originally filed disclosure for the valve body capturing the native leaflets, there is no grasping/ pinching/ grabbing by the valve body on the annulus which would result in capturing.  Examiner can merely find support for the valve body contacting the native leaflets (which is distinct from capturing) (Applicants’ spec paragraph [0066])).
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 25, 34, 36-40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 25, lines 1-2: Applicant claims, “each of the plurality of valve leaflets has an arcuate, upstream edge”; it is unclear, and therefore indefinite, if this is the same as or different from the fixed proximal edges of the valve leaflets (within claim 21, lines 25-26).
Within claim 34, lines 1-2: Applicant claims, “the plurality of valve leaflets are attached to the valve skirt”; it is unclear, and therefore indefinite, how the valve leaflets can be attached to the valve skirt if the valve leaflets are a substructure of the valve (as required by claim 30, line 23).
Claim 36 recites the limitation "the downstream anchors" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Claim(s) 37-40, which depend from claim 36, inherit all the problems associated with claim 36.
Within claim 36, lines 27-28: Applicant claims, “wherein an outflow end of the valve body is configured to capture native leaflets of the native heart valve annulus”; it is unclear, and therefore indefinite, what is meant by “capturing”?  For the purposes of examination, Examiner is assuming “capture” should be –contact--, which is supported by Applicants spec paragraph [0066], and is more clearly understood in light of original disclosure.
Within claim 39, lines 1-2: Applicant claims, “each of the plurality of valve leaflets has an arcuate, upstream edge”; it is unclear, and therefore indefinite, if this is the same as or different from the fixed proximal edges of the valve leaflets (within claim 36, lines 19-20).  If Applicant is trying to define the shape/ structure of the already claimed fixed, proximal edge Applicant may want to reconsider amending the aforementioned claim requirement to --the fixed proximal edge of each of the plurality of valve leaflets has an arcuate shape--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 30-37, 39-40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Quadri et al. (US 2010/0298931 A1 – as cited by Applicant).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
With respect to claim 30:
Quadri et al. discloses a replacement heart valve (replacement heart valve 28), as can be seen in figs. 1-3 and 6, comprising:
an expandable frame (stent 140a), as can be seen in fig. 6, configured to collapse radially to a collapsed configuration (compacted state) for delivery within a delivery device and to expand radially to an expanded configuration (deployed, relaxed expanded state) upon being released from the delivery device (paragraph [0052]), the frame (stent 140a) comprising:  
an inflow end (first end 142) comprising a plurality of longitudinal struts (struts 170) (paragraphs [0065-0066]), the inflow end (first end 142) configured to expand to a first diameter, as can be seen in fig. 6, when the frame (stent 140a) is in the expanded configuration (paragraphs [0065-0066]); 
an outflow end (second end 144) comprising a plurality of anchors (anchors 190) that extend toward the inflow end (first end 142) when the frame (stent 140a) is in the expanded configuration (paragraph [0066]), the plurality of anchors (anchors 190) being configured to grasp a native heart valve annulus when the frame (stent 140a) is in the expanded configuration (paragraphs [0047, 0066]); 
wherein the outflow end (second end 144) is configured to expand to a second diameter when the frame (stent 140a) is in the expanded configuration, as can be seen in fig. 6; and 
a transition portion (flare portion 196) positioned between the inflow end (first end 142) and the outflow end (second end 144) (paragraph [0066]), 
wherein, when the frame (stent 140a) is in the expanded configuration, the transition portion (flare portion 196) tapers generally radially outward to a larger diameter than the first diameter of the inflow end (first end 142) such that the transition portion (flare portion 196) has a larger maximum diameter than the first diameter of the inflow end (first end 142), as can be seen in fig. 6; and 
a valve skirt (skirt portion 96, elongate tubular portion 102, and leaflets) attached to the frame (stent 140a) and extending along at least a portion of a length of the frame (stent 140a) (paragraphs [0050-0051]), the valve skirt (skirt portion 96, elongate tubular portion 102, and leaflets) comprising a plurality of valve leaflets (leaflets) (paragraph [0050]); 
wherein an end of the valve skirt (skirt portion 96, elongate tubular portion 102, and leaflets) at the outflow end (second end 144) is configured to contact native leaflets of the native heart valve  to reduce the likelihood of blood leakage between the replacement heart valve (replacement heart valve 28) and the native heart valve annulus (as the native leaflets are not removed prior to the heart valve (replacement heart valve 28) being implanted the native leaflets will come into contact with the valve skirt (skirt portion 96, elongate tubular portion 102, and leaflets), as such they will function/ be capable of functioning in the same manner as claimed by Applicant to reduce the likelihood of blood leakage between the replacement heart valve and the native heart valve annulus) (paragraphs [0047, 0055]).
With respect to claim 31:
Further comprising a valve body comprising the valve skirt (skirt portion 96, elongate tubular portion 102, and leaflets). 
With respect to claim 32:
Wherein each of the valve leaflets (leaflets) extends between a fixed proximal edge and a free distal edge, as can be seen in figs. 1 and 3, for opening and closing during valve operation (paragraphs [0050]).
With respect to claim 33:
Wherein the free distal edges of the valve leaflets are configured to open together to allow flow in a first direction from the inflow end (first end 142) of the frame (stent 140a) to the outflow end (second end 144) of the frame (stent 140a) and configured to alternatively close together to prevent flow in a second direction from the outflow end (second end 144) of the frame (stent 140a)to the inflow end (first end 142) of the frame (stent 140a), as can be seen in figs. 1 and 3, for opening and closing during valve operation (paragraphs [0050]).
With respect to claim 34:
Wherein the plurality of valve leaflets are attached to the valve skirt (skirt portion 96, elongate tubular portion 102, and leaflets) (paragraph [0050]).
With respect to claim 35:
Wherein the replacement heart valve (replacement heart valve 28) is a replacement mitral heart valve (paragraph [0035]).
With respect to claim 36:
Quadri et al. discloses a replacement heart valve (replacement heart valve 28), as can be seen in figs. 1-3 and 6, comprising:
a self-expanding (abstract) frame (stent 140a), as can be seen in fig. 6, configured to collapse radially to a collapsed configuration (compacted state) for delivery within a delivery device and to expand radially to an expanded configuration (deployed, relaxed expanded state) upon being released from the delivery device (paragraph [0052]), the frame (stent 140a) comprising: 
an inflow end (first end 142) comprising a plurality of struts (struts 170) (paragraphs [0065-0066]), the inflow end (first end 142) configured to expand to a first diameter, as can be seen in fig. 6, when the frame (stent 140a) is in the expanded configuration (paragraphs [0065-0066]); 
an outflow end (second end 144) comprising a plurality of anchors (anchors 190) that extend toward the inflow end (first end 142) when the frame (stent 140a) is in the expanded configuration (paragraph [0066]), the  anchors (anchors 190) being configured to grasp a native heart valve annulus when the frame (stent 140a) is in the expanded configuration (paragraphs [0047, 0066]); 
wherein the outflow end (second end 144) is configured to expand to a second diameter when the frame (stent 140a) is in the expanded configuration, as can be seen in fig. 6; and 
a transition portion (flare portion 196) positioned between the inflow end (first end 142) and the outflow end (second end 144) (paragraph [0066]), 
wherein, when the frame (stent 140a) is in the expanded configuration, the transition portion (flare portion 196) tapers generally radially outward to a larger diameter than the first diameter of the inflow end (first end 142) such that the transition portion (flare portion 196) has a larger maximum diameter than the first diameter of the inflow end (first end 142), as can be seen in fig. 6; and 
a valve body (skirt portion 96, elongate tubular portion 102, and leaflets) comprising a plurality of valve leaflets (leaflets), wherein each of the valve leaflets (leaflets) extends between a fixed proximal edge and a free distal edge, the free distal edges of each of the valve leaflets configured to open to allow flow in a first direction from the inflow end (first end 142) of the frame (stent 140a) to the outflow end (second end 144) of the frame (stent 140a) and configured to alternatively close to prevent flow in a second direction from the outflow end (second end 144) of the frame (stent 140a)to the inflow end (first end 142) of the frame (stent 140a), as can be seen in figs. 1 and 3, for opening and closing during valve operation (paragraphs [0050]);
wherein an outflow end of the valve body (skirt portion 96, elongate tubular portion 102, and leaflets) is configured to contact native leaflets of the native heart valve annulus to reduce the likelihood of blood leakage between the replacement heart valve and the native heart valve annulus (as the native leaflets are not removed prior to the heart valve (replacement heart valve 28) being implanted the native leaflets will come into contact with the valve skirt (skirt portion 96, elongate tubular portion 102, and leaflets), as such they will function/ be capable of functioning in the same manner as claimed by Applicant to reduce the likelihood of blood leakage between the replacement heart valve and the native heart valve annulus) (paragraphs [0047, 0055]).
With respect to claim 37:
Wherein the plurality of valve leaflets (leaflets) are attached to a valve skirt (skirt portion 96, elongate tubular portion 102) that is attached to at least a portion of the frame (stent 140a) (paragraph [0050]).
With respect to claim 39:
Wherein each of the plurality of valve leaflets (leaflets) has an arcuate upstream edge, as can be seen in fig. 3.
With respect to claim 40:
Wherein the replacement heart valve (replacement heart valve 28) is a replacement mitral heart valve (paragraph [0035]).
Claim(s) 21, 23, 25-27, 30-37, 39-40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Quadri et al. (US 2012/0078353 A1 – as cited by Applicant).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a). 
With respect to claim 21:
Quadri et al. discloses a replacement heart valve (replacement heart valve 10), as can be seen in fig. 1-3, comprising:
a self-expanding frame (self-expanding frame 20) configured to collapse radially to a collapsed configuration for delivery within a delivery device and to expand radially to an expanded configuration configured to engage a native mitral valve annulus upon being released from the delivery device (paragraph [0037]), the frame (self-expanding frame 20) comprising:
an upstream end (upstream portion 38) comprising a plurality of struts, as can be seen in fig. 1, the upstream end (upstream portion 38) configured to expand to a first diameter when the frame (self-expanding frame 20) is in the expanded configuration (paragraph [0040]);
a downstream end (downstream portion 42) comprising a plurality of downstream anchors (anchors 24) that extend upward toward the upstream end (upstream portion 38) when the frame (self-expanding frame 20) is in the expanded configuration, the downstream anchors (anchors 24) being configured to grasp the native mitral valve annulus when the frame (self-expanding frame 20) is in the expanded configuration (paragraphs [0040, 0051]);
wherein the downstream end (downstream portion 42) is configured to expand to a second diameter when the frame (self-expanding frame 20) is in the expanded configuration (paragraph [0040]); and
a transition portion (transition portion 40) positioned between the upstream end (upstream portion 38) and the downstream end (downstream portion 42) (paragraph [0040]),
wherein, when the frame (self-expanding frame 20) is in the expanded configuration, the transition portion (transition portion 40) tapers generally radially outward to a larger diameter than the first diameter of the upstream end (upstream portion 38) such that the transition portion (transition portion 40) has a larger maximum diameter than the first diameter of the upstream end (upstream portion 38) (paragraph [0040]);
a valve skirt (in combination outer valve skirt 18 and connection skirt 50) attached to the frame (self-expanding frame 20) and extending from the upstream end (upstream portion 38) of frame (self-expanding frame 20) to the downstream end (downstream portion 42) of the frame (self-expanding frame 20) (paragraphs [0064-0065, 0070]); and
a valve body comprising a plurality of valve leaflets (valve leaflets 12) (paragraph [0060]), wherein each of the valve leaflets (valve leaflets 12) extends between a fixed proximal edge (upstream portion of leaflets) and a free distal edge, the free distal edges of each of the valve leaflets(valve leaflets 12) configured to open together to allow flow in a first direction from the upstream end (upstream portion 38) of the frame (self-expanding frame 20) to the downstream end (downstream portion 42) of the frame (self-expanding frame 20) and configured to alternatively close together to prevent flow in a second direction from the downstream end (downstream portion 42) of the frame (self-expanding frame 20) to the upstream end (upstream portion 38) of the frame (self-expanding frame 20) (paragraphs [0038, 0061]), 
wherein the plurality of valve leaflets (valve leaflets 12) are attached to the valve skirt (in combination outer valve skirt 18 and connection skirt 50) (paragraphs [0060-0063]), 
wherein each of the plurality of downstream anchors (anchors 24) comprises an enlarged tip (tip 28) (paragraph [0051]), 
wherein the replacement heart valve (replacement heart valve 10) is a replacement mitral valve (paragraph [0036]), and 
wherein, when the frame (self-expanding frame 20) is in the expanded configuration, a downstream end (closer to the top of the page in fig. 3) of the valve skirt (in combination outer valve skirt 18 and connection skirt 50) is configured to contact native leaflets of the native mitral valve  annulus to reduce the likelihood of blood leakage between the replacement mitral valve and the native mitral valve annulus (paragraphs [0110, 0113]).
With respect to claim 23:
Wherein the frame (self-expanding frame 20) comprises a plurality of connector eyelets (eyelets) configured to (capable of) receive a tether (paragraphs [0102, 0112]).
With respect to claim 25:
Wherein each of the plurality of valve leaflets (valve leaflets 12) has an arcuate upstream edge (generally curved upstream edge) (paragraph [0061]).
With respect to claim 26:
Wherein a downstream end of the valve body (where the leaflets end) is proximally spaced from the downstream end (downstream portion 42) of the frame (self-expanding frame 20) when the frame (self-expanding frame 20) is in the expanded configuration, as can be seen in fig. 3.
With respect to claim 27:
Wherein the valve skirt (in combination outer valve skirt 18 and connection skirt 50) is attached to the plurality of struts of the upstream end (upstream portion 38) of the frame by a plurality of stitches (self-expanding frame 20) (paragraph [0097]). 
With respect to claim 30:
Quadri et al. discloses a replacement heart valve (replacement heart valve 10), as can be seen in fig. 1-3, comprising:
an expanding frame (self-expanding frame 20) configured to collapse radially to a collapsed configuration for delivery within a delivery device and to expand radially to an expanded configuration upon being released from the delivery device (paragraph [0037]), the frame (self-expanding frame 20) comprising:  
an inflow end (upstream portion 38) comprising a plurality of longitudinal struts, as can be seen in fig. 1, the inflow end (upstream portion 38) configured to expand to a first diameter when the frame (self-expanding frame 20) is in the expanded configuration (paragraph [0040]);
an outflow end (downstream portion 42) comprising a plurality of anchors (anchors 24) that extend toward the inflow end (upstream portion 38) when the frame (self-expanding frame 20) is in the expanded configuration, the plurality of anchors (anchors 24) being configured to grasp a native heart valve annulus when the frame (self-expanding frame 20) is in the expanded configuration (paragraphs [0040, 0051]); 
wherein the outflow end (downstream portion 42) is configured to expand to a second diameter when the frame (self-expanding frame 20) is in the expanded configuration (paragraph [0040]); and 
a transition portion (transition portion 40) positioned between the inflow end (upstream portion 38) and the outflow end (downstream portion 42), 
wherein, when the frame (self-expanding frame 20) is in the expanded configuration, the transition portion (transition portion 40) tapers generally radially outward to a larger diameter than the first diameter of the inflow end (upstream portion 38) such that the transition portion (transition portion 40) has a larger maximum diameter than the first diameter of the inflow end (upstream portion 38) (paragraph [0040]); and
a valve skirt (in combination outer valve skirt 18, connection skirt 50, and leaflets 12) attached to the frame (self-expanding frame 20) and extending along at least a portion of a length of the frame (self-expanding frame 20), the valve skirt (in combination outer valve skirt 18, connection skirt 50 and leaflets 12) comprising a plurality of valve leaflets (leaflets 12) (paragraphs [0038, 0061, 0064-0065]); 
wherein an end of the valve skirt (in combination outer valve skirt 18, connection skirt 50, and leaflets 12) and the outflow end (downstream portion 42) is configured to contact native leaflets of the  native heart valve to reduce the likelihood of blood leakage between the replacement heart valve and the native heart valve annulus (paragraphs [0110, 0113]).
With respect to claim 31:
Further comprising a valve body comprising the valve skirt (in combination outer valve skirt 18, connection skirt 50, and leaflets 12). 
With respect to claim 32:
Wherein each of the valve leaflets (leaflets 12) extends between a fixed proximal edge and a free distal edge (such that they function similar to natural leaflets) (paragraph [0060]).
With respect to claim 33:
Wherein the free distal edges of the valve leaflets (leaflets 12) are configured to open together to allow flow in a first direction from the inflow end (upstream portion 38) of the frame (self-expanding frame 20) to the outflow end (downstream portion 42) of the frame (self-expanding frame 20) and configured to alternatively close together to prevent flow in a second direction from the outflow end (downstream portion 42) of the frame (self-expanding frame 20) to the inflow end (upstream portion 38) of the frame (self-expanding frame 20) (such that they function similar to natural leaflets) (paragraph [0060]).
With respect to claim 34:
Wherein the plurality of valve leaflets (leaflets 12) are attached to the valve skirt (in combination outer valve skirt 18, connection skirt 50, and leaflets 12) (paragraph [0063]).
With respect to claim 35:
Wherein the replacement heart valve is a replacement mitral heart valve (paragraph [0036]).
With respect to claim 36:
Quadri et al. discloses a replacement heart valve (replacement heart valve 10), as can be seen in fig. 1-3, comprising:
a self-expanding frame (self-expanding frame 20) configured to collapse radially to a collapsed configuration for delivery within a delivery device and to expand radially to an expanded configuration upon being deployed from the delivery device (paragraph [0037]), the frame (self-expanding frame 20) comprising:
an inflow end (upstream portion 38) comprising a plurality of struts, as can be seen in fig. 1, the inflow end (upstream portion 38) configured to expand to a first diameter when the (self-expanding frame 20) is in the expanded configuration (paragraph [0040]);
an outflow end (downstream portion 42) comprising a plurality of anchors (anchors 24) that extend toward the inflow end (upstream portion 38) when the frame (self-expanding frame 20) is in the expanded configuration, the downstream anchors (anchors 24) configured to engage a native heart valve annulus when the frame (self-expanding frame 20) is in the expanded configuration (paragraphs [0040, 0051]);
wherein the outflow end (downstream portion 42) is configured to expand to a second diameter when the frame (self-expanding frame 20) is in the expanded configuration (paragraph [0040]); and 
a transition portion (transition portion 40) positioned between the inflow end (upstream portion 38) and the outflow end (downstream portion 42) (paragraph [0040]),
wherein, when the frame (self-expanding frame 20) is in the expanded configuration, the transition portion (transition portion 40) tapers generally radially outward to a larger diameter than the first diameter of the inflow end (upstream portion 38) and then tapers toward the outflow end (downstream portion 42) such that the transition portion (transition portion 40) has a larger maximum diameter than the first diameter of the inflow end (upstream portion 38) (paragraph [0040]); and
a valve body (in combination outer valve skirt 18, connection skirt 50, and leaflets 12) comprising a plurality of valve leaflets (valve leaflets 12) (paragraph [0060]), wherein each of the valve leaflets (valve leaflets 12) extends between a fixed proximal edge (upstream portion of leaflets) and a free distal edge, the free distal edges of each of the valve leaflets (valve leaflets 12) configured to open together to allow flow in a first direction from the inflow end (upstream portion 38) of the frame (self-expanding frame 20) to the outflow end (downstream portion 42)of the frame (self-expanding frame 20) and configured to alternatively close to prevent flow in a second direction from the outflow end (downstream portion 42)of the frame (self-expanding frame 20) to the inflow end (upstream portion 38) of the frame (self-expanding frame 20) (paragraphs [0038, 0061]);
wherein an outflow end of the valve body (in combination outer valve skirt 18 and connection skirt 50) is configured to contact native leaflets of the native mitral valve annulus to reduce the likelihood of blood leakage between the replacement mitral valve and the native mitral valve annulus (paragraphs [0110, 0113]).
With respect to claim 37:
Wherein the plurality of valve leaflets (leaflets 12) are attached to the valve skirt (in combination outer valve skirt 18, connection skirt 50, and leaflets 12) that is attached to at least a portion of the frame (self-expanding frame 20) (paragraph [0063]).
With respect to claim 39:
Wherein each of the plurality of valve leaflets (valve leaflets 12) has an arcuate upstream edge (generally curved upstream edge) (paragraph [0061]).
With respect to claim 40:
Wherein the replacement heart valve is a replacement mitral heart valve (paragraph [0036]).
Claim(s) 21, 25, 27-40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Quadri et al. (US 2011/0313515 A1 – as cited by Applicant).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a). 
With respect to claim 21:
Quadri et al. discloses a replacement heart valve (replacement heart valve 10), as can be seen in fig. 1-5, comprising:
a self-expanding frame (self-expanding frame 20) configured to collapse radially to a collapsed configuration for delivery within a delivery device and to expand radially to an expanded configuration configured to engage a native mitral valve annulus upon being released from the delivery device (paragraph [0042]), the frame (self-expanding frame 20) comprising:
an upstream end (upstream portion 38) comprising a plurality of struts, as can be seen in fig. 1, the upstream end (upstream portion 38) configured to expand to a first diameter when the frame (self-expanding frame 20) is in the expanded configuration (paragraph [0041]);
a downstream end (downstream portion 42) comprising a plurality of downstream anchors (anchors 24) that extend upward toward the upstream end (upstream portion 38) when the frame (self-expanding frame 20) is in the expanded configuration, the downstream anchors (anchors 24) being configured to grasp the native mitral valve annulus when the frame (self-expanding frame 20) is in the expanded configuration (paragraphs [0041, 0044]);
wherein the downstream end (downstream portion 42) is configured to expand to a second diameter when the frame (self-expanding frame 20) is in the expanded configuration (paragraph [0041]); and
a transition portion (transition portion 40) positioned between the upstream end (upstream portion 38) and the downstream end (downstream portion 42) (paragraph [0041]),
wherein, when the frame (self-expanding frame 20) is in the expanded configuration, the transition portion (transition portion 40) tapers generally radially outward to a larger diameter than the first diameter of the upstream end (upstream portion 38) such that the transition portion (transition portion 40) has a larger maximum diameter than the first diameter of the upstream end (upstream portion 38) (paragraph [0041]);
a valve skirt (in combination valve body 30 and connection skirt 50) attached to the frame (self-expanding frame 20) and extending from the upstream end (upstream portion 38) of frame (self-expanding frame 20) to the downstream end (downstream portion 42) of the frame (self-expanding frame 20) (paragraphs 0038]); and
a valve body comprising a plurality of valve leaflets (leaflets 32) (paragraph [0037]), wherein each of the valve leaflets (leaflets 32) extends between a fixed proximal edge (upstream portion of leaflets) and a free distal edge (paragraph [0064]), the free distal edges of each of the valve leaflets (leaflets) configured to open together to allow flow in a first direction from the upstream end (upstream portion 38) of the frame (self-expanding frame 20) to the downstream end (downstream portion 42) of the frame (self-expanding frame 20) and configured to alternatively close together to prevent flow in a second direction from the downstream end (downstream portion 42) of the frame (self-expanding frame 20) to the upstream end (upstream portion 38) of the frame (self-expanding frame 20) (paragraphs [0039, 0064]), 
wherein the plurality of valve leaflets (leaflets 32) are attached to the valve skirt (in combination valve body 30, made of outer valve skirt 33, and connection skirt 50) (paragraphs [0063-0065]), 
wherein each of the plurality of downstream anchors (anchors 24) comprises an enlarged tip (tip 28) (paragraph [0044]), 
wherein the replacement heart valve (replacement heart valve 10) is a replacement mitral valve (paragraph [0039]), and 
wherein, when the frame (self-expanding frame 20) is in the expanded configuration, a downstream end of the valve skirt (in combination outer valve skirt 18 and connection skirt 50) is configured to contact native leaflets of the native mitral valve annulus to reduce the likelihood of  blood leakage between the replacement mitral valve and the native mitral valve annulus (the heart valve (replacement heart valve 10) is capable of being implanted such that the native leaflets will come into contact with the valve skirt (in combination outer valve skirt 18 and connection skirt 50), as such they will function/ be capable of functioning in the same manner as claimed by Applicant to reduce the likelihood of blood leakage between the replacement heart valve and the native heart valve annulus).
With respect to claim 25:
Wherein each of the plurality of valve leaflets (leaflets 32) has an arcuate upstream edge (curved upstream edge) (paragraph [0064]).
With respect to claim 27:
Wherein the valve skirt (in combination outer valve skirt 18, including the outer valve skirt 33, and connection skirt 50) is attached to the plurality of struts of the upstream end (upstream portion 38) of the frame (self-expanding frame 20) by a plurality of stitches (sewn) (paragraph [0065]). 
With respect to claim 28:
Wherein each of the plurality of valve leaflets (leaflets 32) includes two commissural tabs, as can be seen in figs. 6-6A, one tab on opposing sides of each leaflet (leaflet 32) at a downstream end of each leaflet (leaflet) (paragraph [0064]).
With respect to claim 29:
Wherein the commissural tabs are stitched (sewn together) to the valve skirt (in combination outer valve skirt 18, including the outer valve skirt 33, and connection skirt 50) (paragraph [0065]).
With respect to claim 30:
Quadri et al. discloses a replacement heart valve (replacement heart valve 10), as can be seen in fig. 1-5, comprising:
an expanding frame (self-expanding frame 20) configured to collapse radially to a collapsed configuration for delivery within a delivery device and to expand radially to an expanded configuration upon being released from the delivery device (paragraph [0042]), the frame (self-expanding frame 20) comprising:  
an inflow end (upstream portion 38) comprising a plurality of longitudinal struts, as can be seen in fig. 1, the inflow end (upstream portion 38) configured to expand to a first diameter when the frame (self-expanding frame 20) is in the expanded configuration (paragraph [0041]);
an outflow end (downstream portion 42) comprising a plurality of anchors (anchors 24) that extend toward the inflow end (upstream portion 38) when the frame (self-expanding frame 20) is in the expanded configuration, the plurality of anchors (anchors 24) being configured to grasp a native heart valve annulus when the frame (self-expanding frame 20) is in the expanded configuration (paragraphs [0041, 0044]); 
wherein the outflow end (downstream portion 42) is configured to expand to a second diameter when the frame (self-expanding frame 20) is in the expanded configuration (paragraph [0041]); and 
a transition portion (transition portion 40) positioned between the inflow end (upstream portion 38) and the outflow end (downstream portion 42), 
wherein, when the frame (self-expanding frame 20) is in the expanded configuration, the transition portion (transition portion 40) tapers generally radially outward to a larger diameter than the first diameter of the inflow end (upstream portion 38) such that the transition portion (transition portion 40) has a larger maximum diameter than the first diameter of the inflow end (upstream portion 38) (paragraph [0041]); and
a valve skirt (in combination valve body 30, made of outer valve skirt 33, and connection skirt 50, and leaflets 32) attached to the frame (self-expanding frame 20) and extending along at least a portion of a length of the frame (self-expanding frame 20), the valve skirt (in combination valve body 30, made of outer valve skirt 33, and connection skirt 50, and leaflets 32) comprising a plurality of valve leaflets (leaflets 32) (paragraphs [0037-0038, 0065]); 
wherein an end of the valve skirt (in combination valve body 30, made of outer valve skirt 33, and connection skirt 50, and leaflets 32) and the outflow end (downstream portion 42) is configured to contact native leaflets of the native heart valve to reduce the likelihood of blood leakage between the replacement heart valve and the native heart valve annulus (the heart valve (replacement heart valve 10) is capable of being implanted such that the native leaflets will come into contact with the valve skirt (in combination valve body 30, made of outer valve skirt 33, and connection skirt 50, and leaflets 32), as such they will function/ be capable of functioning in the same manner as claimed by Applicant to reduce the likelihood of blood leakage between the replacement heart valve and the native heart valve annulus).
With respect to claim 31:
Further comprising a valve body comprising the valve skirt (in combination valve body 30, made of outer valve skirt 33, and connection skirt 50, and leaflets 32). 
With respect to claim 32:
Wherein each of the valve leaflets (leaflets 32) extends between a fixed proximal edge and a free distal edge (such that they function similar to natural leaflets) (paragraph [0039]).
With respect to claim 33:
Wherein the free distal edges of the valve leaflets (leaflets 32) are configured to open together to allow flow in a first direction from the inflow end (upstream portion 38) of the frame (self-expanding frame 20) to the outflow end (downstream portion 42) of the frame (self-expanding frame 20) and configured to alternatively close together to prevent flow in a second direction from the outflow end (downstream portion 42) of the frame (self-expanding frame 20) to the inflow end (upstream portion 38) of the frame (self-expanding frame 20) (such that they function similar to natural leaflets) (paragraph [0039]).
With respect to claim 34:
Wherein the plurality of valve leaflets (leaflets 32) are attached to the valve skirt in combination valve body 30, made of outer valve skirt 33, and connection skirt 50, and leaflets 32) (paragraphs [0064-0065]).
With respect to claim 35:
Wherein the replacement heart valve is a replacement mitral heart valve (paragraph [0039]).
With respect to claim 36:
Quadri et al. discloses a replacement heart valve (replacement heart valve 10), as can be seen in fig. 1-5, comprising:
a self-expanding frame (self-expanding frame 20) configured to collapse radially to a collapsed configuration for delivery within a delivery device and to expand radially to an expanded configuration upon being deployed from the delivery device (paragraph [0042]), the frame (self-expanding frame 20) comprising:
an inflow end (upstream portion 38) comprising a plurality of struts, as can be seen in fig. 1, the inflow end (upstream portion 38) configured to expand to a first diameter when the (self-expanding frame 20) is in the expanded configuration (paragraph [0041]);
an outflow end (downstream portion 42) comprising a plurality of anchors (anchors 24) that extend toward the inflow end (upstream portion 38) when the frame (self-expanding frame 20) is in the expanded configuration, the downstream anchors (anchors 24) configured to engage a native heart valve annulus when the frame (self-expanding frame 20) is in the expanded configuration (paragraphs [0041, 0044]);
wherein the outflow end (downstream portion 42) is configured to expand to a second diameter when the frame (self-expanding frame 20) is in the expanded configuration (paragraph [0041]); and 
a transition portion (transition portion 40) positioned between the inflow end (upstream portion 38) and the outflow end (downstream portion 42) (paragraph [0041]),
wherein, when the frame (self-expanding frame 20) is in the expanded configuration, the transition portion (transition portion 40) tapers generally radially outward to a larger diameter than the first diameter of the inflow end (upstream portion 38) and then tapers toward the outflow end (downstream portion 42) such that the transition portion (transition portion 40) has a larger maximum diameter than the first diameter of the inflow end (upstream portion 38) (paragraph [0041]); and
a valve body (in combination valve body 30, made of outer valve skirt 33, and connection skirt 50, and leaflets 32) comprising a plurality of valve leaflets (valve leaflets 32) (paragraph [0037-0038, 0063]), wherein each of the valve leaflets (valve leaflets 22) extends between a fixed proximal edge (upstream portion of leaflets) and a free distal edge, the free distal edges of each of the valve leaflets (valve leaflets 32) configured to open together to allow flow in a first direction from the inflow end (upstream portion 38) of the frame (self-expanding frame 20) to the outflow end (downstream portion 42) of the frame (self-expanding frame 20) and configured to alternatively close to prevent flow in a second direction from the outflow end (downstream portion 42)of the frame (self-expanding frame 20) to the inflow end (upstream portion 38) of the frame (self-expanding frame 20) (in order to function like natural leaflets) (paragraph [0039]);
wherein an outflow end of the valve body (in combination valve body 30, made of outer valve skirt 33, and connection skirt 50, and leaflets 32) is configured to contact native leaflets of the native mitral valve annulus to reduce the likelihood of blood leakage between the replacement mitral valve and the native mitral valve annulus (the heart valve (replacement heart valve 10) is capable of being implanted such that the native leaflets will come into contact with the valve skirt (in combination valve body 30, made of outer valve skirt 33, and connection skirt 50, and leaflets 32), as such they will function/ be capable of functioning in the same manner as claimed by Applicant to reduce the likelihood of blood leakage between the replacement heart valve and the native heart valve annulus). 
With respect to claim 37:
Wherein the plurality of valve leaflets (leaflets 32) are attached to a valve skirt (in combination valve body 30, made of outer valve skirt 33, and connection skirt 50) that is attached to at least a portion of the frame (self-expanding frame 20) (paragraphs [0037-0038, 0064-0065]).

With respect to claim 38:
Wherein each of the plurality of valve leaflets (leaflets 32) includes two commissural tabs, as can be seen in figs. 6-6A, one tab on opposing sides of each leaflet (leaflet 32) at a downstream end of each leaflet (leaflet) (paragraph [0064]).
With respect to claim 39:
Wherein each of the plurality of valve leaflets (valve leaflets 32) has an arcuate upstream edge (curved upstream edge) (paragraph [0064]).
With respect to claim 40:
Wherein the replacement heart valve is a replacement mitral heart valve (paragraph [0039]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hariton et al. (US 2010/0036484 A1) and Nguyen et al. (US 2006/0265056 A1) both disclose prosthetic heart valves including skirts; one of the primary functions of the skirts is to prevent paravalvular leakage.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/               Examiner, Art Unit 3774